Title: From Samuel Allyne Otis to John Quincy Adams, 20 October 1803
From: Otis, Samuel Allyne
To: Adams, John Quincy



Dear Sir
20h Octr 1803

I was happy to meet you this evening with your good family, and was returning from the Presidents where I had been to carry the ratification of the Louisiana Treaty it passed 24 yeas 7 Nays. I should have stopped but supposed your being detained in the cold would be no compliment.
The jacobins are caballing & I expect will attack me tomorrow when I shall want the aid of all my friends. I hope you will not be too fatigued to attend. My compliments to the ladies, will call on them when I can find leisure
yours respectfullySam A OtisI send herewith a treaty & your Letters—
